In an action to recover damages, inter alia, for breach of contract, the plaintiffs appeal from an order of *486the Supreme Court, Richmond County (Amann, J.), entered November 19, 1990, which granted the defendants’ motion to strike the plaintiffs’ demand for a jury trial.
Ordered that the order is affirmed, with costs.
The plaintiffs executed contracts of sale for the purchase of their condominium which provided, "I waive my right to trial by jury in any action, proceeding, or counterclaim in any way connected with this agreement or the plan”. We reject the plaintiffs’ contentions that this provision was so ambiguous as to be unenforceable, and that it did not apply to all the defendants (see, Chemical Bank v Summers, 67 AD2d 856). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.